Citation Nr: 1455730	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability, prior to December 28, 2010, and as of April 1, 2011.

2.  Entitlement to rating in excess of 20 percent for a left ankle disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Propriety of the reduction of a rating for a sleep disorder from 30 percent to 10 percent, effective November 1, 2012. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 28, 2013. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 2005 to October 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A June 2011 rating decision granted service connection for lumbar strain with spondylosis and an initial 20 percent rating was assigned, effective June 15, 2010.  In addition, a higher 20 percent rating was granted for status post left ankle surgery with residual of left ankle strain and a rating in excess of 10 percent for right knee strain was denied.  

A March 2012 rating decision continued  a 20 percent rating for status post left ankle surgery with residual of left ankle strain and a 10 percent rating for right knee strain, proposed to reduce a rating for sleep disorder from 30 percent to 10 percent, and denied entitlement to TDIU.  

An April 2012 rating decision granted a temporary total rating based on surgical or other treatment necessitating convalescence, effective December 28, 2010, and a 20 percent rating for a lumbar spine disability, effective April 1, 2011.  As higher ratings for the lumbar spine disability are assignable for periods before and after the date of the assignment of the temporary total rating, the claim for a higher initial rating for a lumbar spine disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that the period in which a temporary total disability rating was granted is not for consideration since the Veteran has already been assigned a 100 percent rating from December 28, 2010, to March 30, 2011.


An August 2012 rating decision reduced the rating for a sleep disorder from 30 percent to 10 percent, effective November 1, 2012.  

A February 2013 rating decision granted a higher 70 percent rating for sleep disorder, effective January 28, 2013, and granted entitlement to TDIU, effective January 28, 2013.

The issue of entitlement to service connection for a psychiatric disability, as secondary to service-connected disabilities has been raised by the record.  In a March 2012 letter, the Veteran asserted that he was being treated for depression secondary to his chronic pain, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a rating in excess of 10 percent for a right knee disability; propriety of the reduction of a rating for service-connected sleep disorder from 30 percent to 10 percent, effective November 1, 2012; and entitlement to TDIU prior to January 28, 2013, are addressed REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record shows that the lumbar spine disability is manifested by range of motion limited to 30 degrees of flexion.  There is no evidence of neurological abnormalities, ankylosis or incapacitating episodes. 

2.  The Veteran's service-connected left ankle disability does not approximate a severe foot injury and ankylosis is not demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent, but not higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 4.7, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 4.7, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the bur den is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2010 and  July 2011. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2013 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained to include VA and private medical records, Social Security Administration records, and lay statements from family members and friends, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claims decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Lumbar Spine

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2014). 

The terms mild, moderate, severe, and pronounced are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2014). 

When rating spine disabilities under the current rating criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Under the current criteria, the Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, assignment of a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, assignment of a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, assignment of a 60 percent rating is warranted.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014).  For purposes of ratings under diagnostic code 5243 for intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2014).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5240 (2014).

To obtain a disability rating higher than the currently assigned 20 percent under the current spine regulations as they pertain to range of motion, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

Private neurosurgeon records dated from March 2010 to July 2011 show that the Veteran did not have lumbar radiculopathy symptoms.  In July 2011, the Veteran was noted to be ambulating a little bit quicker than his last visit.  He had undergone four weeks of physical therapy that mainly strengthened his core, but was still having a lot of focal back pain.  

A September 2010 private medical record shows that range of motion testing revealed flexion to 30 degrees and extension to 5 degrees.  Flexion was noted as more painful and limited due to pain.  The Veteran complained of pain that radiated down the right thigh and buttock resolved.  The pain was aggravated by activity, bending, and sitting.  He was assessed with displacement of lumbar intervertebral disc without myelopathy, sacroiliitis, lumbar spondylosis without myelopathy, and unspecified myalgia and myositis.  

An October 2010 QTC examination report shows that the Veteran reported stiffness, fatigue, decreased motion, paresthesia, and numbness associated with his spinal condition.  He also had pain that occurred constantly of moderate severity.  During flare-ups, he experiences functional impairment which is described as a hard time bending and moving around.  The Veteran stated that in the past 12 months his condition had not resulted in any capacitation.  Physical examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness.  Spinal contour was not preserved due to tenderness. There was no guarding of movement and not weakness.  Muscle tone and musculature were normal.  There was no atrophy and no ankylosis.  Range of motion testing revealed flexion to 45 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees and right and left rotation to 20 degrees, each with pain.  The Veteran was able to perform repetitive range of motion without any additional degrees of limitation.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.   Neurological examination revealed no deficits.  There were no signs of intervertebral disc syndrome.  The diagnosis was lumbar strain.  Subjective factors noted were noted as pain.  

A September 2011 QTC examination report shows that the Veteran reported stiffness, fatigue, spasms, and decreased motion associated with his spinal condition.  He stated that he had limitation in walking because of his spine condition and on average could walk 200 feet.  He also had pain that occurred constantly, which he described as severe.  During flare-ups, he experienced functional impairment which were described as pain, uncoordinated, constipation, and limitation of motion of the joint, which was described as being unable to bend forward or backward.  In the past 12 months, his condition had not resulted in any incapacitation.  The Veteran also stated that his back hurt all the time, when he woke up it was difficult to get out of bed, he could not stay asleep, could not bend down to pick up anything, could not take a bath, and was always tired.  Physical examination found no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was no guarding of movement and no weakness.  Muscle tone and musculature were normal.  There was no atrophy and no ankylosis.  Range of motion testing found flexion to 40 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees, each with pain.  The Veteran was able to perform repetitive range of motion without any additional degrees of limitation.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Neurological examination revealed no deficits.  There were no signs of intervertebral disc syndrome.  X-rays of the lumbar spine showed an impression of posterior lumbosacral fusion, otherwise unremarkable lumbar spine series.  The diagnosis was status post lumbar surgery with scar and severe limitation of motion.   The effect on the Veteran's usual occupation and daily activity was to avoid strenuous activities.  

An April 2012 private medical record shows that the Veteran stated his back pain was interfering with his activity and function and that he could not sleep more than two hours at a stretch.  He described the pain as aching, burning, and sharp that mainly radiated in the right buttock.  The pain was aggravated by activity, bending, and sitting.  Physical examination revealed tenderness, more on the right side.  Range of motion testing revealed flexion to 30 degrees and extension to 5 degrees, limited due to pain.  

A January 2013 QTC examination report shows that the Veteran was diagnosed with lumbar strain with spondylosis status post lumbar surgery.  The Veteran reported flare-ups and described the impact as he had to rest.  Range of motion testing revealed flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral flexion to 10 degrees, all with objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing without any additional limitation in range of motion.  Functional loss and impairment of the thoracolumbar spine were described as weakened movement and pain on movement.  The Veteran did not have tenderness or pain to palpation, or guarding or muscle spasm.  Muscle strength testing was normal.  Reflex testing was normal.  Sensory examination was normal.  The Veteran did not have radiculopathy or any other neurological findings.  He did not have intervertebral disc syndrome or incapacitating episodes.  He did not use an assistive device.  The impact of the thoracolumbar spine condition on the Veteran's ability to work was that he had a hard time bending or walking for long periods of time.   

The Board finds that the private medical evidence of record shows that the Veteran's lumbar spine disability has been manifested by pain and tenderness and flexion limited to 30 degrees.  Conversely, the Board notes that the QTC examinations have always found the Veteran's to have had low back range of motion to at least 40 degrees of flexion, with pain on motion.  In this case, the Board finds that, for the entire initial rating period, the weight of the evidence is in equipoise as to whether the Veteran's lumbar spine disability warrants a 40 percent disability rating.  Some evidence has shown limitation of flexion to 30 degrees, while other evidence has shown limitation of flexion to 40 degrees, with pain.  Although the evidence demonstrates different range of motion testing results throughout the rating period, the Veteran's symptoms and reported complaints have remained relatively consistent.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran, and finds that the private medical evidence of record demonstrates that the Veteran experienced pain which caused additional functional loss, to 30 degrees of flexion, beyond that contemplated by the initially assigned 20 percent disability rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Board finds that an initial rating in excess of 40 percent is not warranted at any point since the effective date of the grant of service connection as the medical evidence of record shows that the Veteran's lumbosacral spine has never been ankylosed, either favorably or unfavorably.   Furthermore, there is no evidence of record indicating that he experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a disability rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning separate compensable ratings for neurological impairment resulting from the back disability.  There is no indication that the Veteran has any neurological symptoms related to his service-connected low back disability.  In fact, all of the examiners determined that the Veteran did not have radiculopathy or other neurological impairment, as did the Veteran's private doctors as shown in private records.  Thus, the Board finds that separate compensable ratings for neurological impairment is not warranted at this time.

The Board finds that the a higher 60 percent rating is not warranted because the evidence does not show incapacitating episodes and does not show unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.

Accordingly, the Board finds that the evidence supports the assignment of an initial 40 percent rating for the lumbar spine disability.  However, the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle

A July 2010 QTC examination report shows that the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, and pain.  He reported flare-ups as often as one time per day, lasting for twenty-four hours.  The severity level on a scale from 1 to 10 was 7.  The flare-ups were precipitated by physical activity, food, and stress, and alleviated by rest and Percocet.  During flare-ups, he experienced functional impairment that he described as a hard time walking, moving around, and limitation of motion of the joint.  The Veteran had an abnormal gait, in part due to left ankle pain.  Physical examination revealed that there was no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, malalignment, drainage, subluxation or guarding of movement.  There was no deformity and no ankylosis.  Range of motion of the left ankle provided dorsiflexion to 10 degrees with pain and plantar flexion to 20 degrees with pain.  The Veteran was able to perform repetitive range of motion testing that did not result in any additional degrees of limitation of motion.  The examiner reported that the Veteran's left joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays showed no indication of malunion to the os calcis or of the astralgus on the left.  The diagnosis was status post left ankle surgery with residual of left ankle strain.

An October 2010 QTC examination report shows that the Veteran complained of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, and dislocation.  He reported flare-ups as often as three times per day, lasting for two hours.  The severity level on a scale from 1 to 10 was 9.  The flare-ups were precipitated by physical activity and alleviated by rest.  During flare-ups, he experienced functional impairment that he described as a hard time walking and moving around.  Physical examination revealed tenderness.  There was no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  There was no subluxation, deformity, or ankylosis.  Range of motion of the left ankle was dorsiflexion to 10 degrees with pain and plantar flexion to 20 degrees with pain.  The Veteran was able to perform repetitive range of motion testing that did not result in any additional degrees of limitation of motion.  The examiner reported that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.   The diagnosis was status post left ankle surgery with residual of left ankle strain.

A September 2011 QTC examination report shows that the Veteran complained of weakness, stiffness, swelling, heat, lack of endurance, locking, fatigability, tenderness, and pain.  He reported flare-ups as often as five times per day, lasting for two hours.  The severity level on scale from 1 to 10 was 7.  The flare-ups were precipitated by physical activity and alleviated by rest and Hydrocodone.  During flare-ups, he experienced limitation of motion of the joint which he described as locking, popping, inflammation, and stiffness.  He also reported difficulty walking.  Overall functional impairment described by the Veteran was that it hurt to walk, stiffened, and that he could not move his ankle around, and more weight on it made everything hurt worse.  Physical examination found tenderness.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation, deformity, or ankylosis.  Range of motion of the left ankle provided dorsiflexion to 10 degrees with pain and plantar flexion to 30 degrees with pain.  The Veteran was able to perform repetitive range of motion testing that did not result in any additional degrees of limitation of motion.  The examiner reported that the Veteran's left joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays showed no indication of malunion to the os calcis or of the astralgus on the left.  The diagnosis was status post left ankle surgery with residual of left ankle strain.

A January 2013 QTC examination report shows that the Veteran was diagnosed with status post left ankle surgery with residuals of left ankle strain.  The Veteran stated that since the onset of symptoms in March 2006, his condition had gotten worse.  The Veteran did not report flare-ups.  Range of motion testing revealed plantar flexion to 25 degrees and plantar dorsiflexion to 15 degrees, both with painful motion.  There were no changes in range of motion after repetitive use testing.  Functional impairment of the left ankle was described as pain on movement.  The Veteran did not have localized tenderness or pain on palpation of joints or soft tissue.  Muscle strength testing was normal.  The Veteran did not have joint stability findings, there was no ankylosis and no additional conditions were identified.  The Veteran has residual signs and symptoms of pain as a residual of left ankle surgery in 2007.   He did not use any assistive devices.  The impact of the Veteran's left ankle condition on his ability to work was noted as a hard time walking. 

A June 2011 rating decision granted a higher 20 percent rating for the left ankle disability.

Diagnostic Code 5271, used to rate limitation of motion of the ankle, provides for a maximum 20 percent rating for marked limitation of motion of the ankle. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  As the Veteran is already in receipt of a 20 percent rating under Diagnostic Code 5271, that diagnostic code cannot serve as a basis for an increased rating because the maximum schedular rating is already assigned.

Diagnostic Code 5270 pertains to ankylosis of the ankle and provides for a 30 percent rating for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  Diagnostic Code 5270 provides a 40 percent rating for ankylosis where plantar flexion is at more than 40 degrees, or dorsiflexion is at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  Each of the QTC examiners specifically determined that the Veteran did not have ankylosis of the ankle, subtalar, or tarsal joints.  The Board also observes that there are no medical treatment records throughout the appeal period that demonstrate that the Veteran complained of symptoms akin to ankylosis of the ankle or fusion of the ankle joint.  Ranges of motion of the ankle have been shown on all examinations.

Accordingly, despite the range of motion findings of record, absent a diagnosis of ankylosis or findings of symptoms akin to fusion of the ankle joint, the Board concludes that the Veteran's service-connected left ankle disability is appropriately compensated as 20 percent disabling under Diagnostic Code5271 for marked limitation of ankle motion.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 20 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected left ankle disability, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis or fusion of the ankle joint, as required for the next higher rating.

The Board has also considered Diagnostic Codes 5276, 5277, 5278, and 5283, which concern disabilities of the foot and provide for ratings higher than 20 percent. However, since the Veteran's left ankle disability is not shown by the medical evidence to manifest flatfoot, weak foot, claw foot or malunion or nonunion of the tarsal or metatarsal bones, those Diagnostic Codes are not applicable.

Also for consideration is the more general rating criteria for miscellaneous foot injuries under Diagnostic Code 5284 which provides a 30 percent rating for severe foot injuries. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

Words such as moderate, moderately severe, and severe are not defined in the VA Schedule for Rating Disabilities.  Use of terminology such as severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.

After consideration of the all pertinent evidence, the Board finds that the Veteran's left ankle disability does not approximate the severe level of foot disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  The evidence of record shows that the Veteran has reported difficulty walking.  He has been observed to have objective pain on range of motion testing.  However, QTC examinations show that the Veteran has retained sufficient movement in his left ankle despite having restricted range of motion.  Notably, each of the QTC examiners reported that the Veteran did not have any obvious deformity in either ankle and there is no medical findings of joint instability.  Muscle strength testing has been normal.  The Veteran has not been found to have additional limitation of motion after repetitive testing.  Functional impairment of the left ankle has been described as pain on movement.  The January 2013 QTC examiner found that the impact of the Veteran's left ankle condition on his ability to work would be a hard time walking.  Without any evidence to the contrary, sedentary employment does not appear to be excluded.  Thus, the Board finds that the preponderance of the evidence weighs against showing a severe foot disability for either ankle.  38 C.F.R. §§ 3.102, 4.2, 4.6 (2014).

Considering all the evidence of record, the Board finds that the Veteran does not have ankylosis or severe foot disability such that a higher rating would be warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5284 (2014).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for a left ankle disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for his lumbar spine disability, outside of the one occasion for which he is in receipt of a temporary total disability rating, or his left ankle disability.  There is no objective evidence showing that either condition has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence. Therefore, the disability picture for the Veteran's service-connected lumbar spine disability and left ankle disability is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial 40 percent rating, but not higher, for a lumbar spine disability is granted.

Entitlement to a rating in excess of 20 percent for a left ankle disability is denied.


REMAND

With regard to the issue of the propriety of the reduction of a rating for service-connected sleep disorder from 30 percent to 10 percent, effective November 1, 2012, the Veteran, through the representative, submitted a statement in October 2012 that he disagreed with the April 2012 rating decision that reduced the rating for a service-connected sleep disorder.  The Veteran's October 2012 statement is a timely notice of disagreement with that rating decision.  However, it does not appear that the RO has issued a statement of the case addressing that issue.  Therefore, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's service-connected right knee disability, the Veteran was provided several QTC examinations, to include most recently in January 2013.  At that time, the examiner noted the Veteran's report of flare-ups that impacted the function of the knee and lower leg.  A supplemental opinion was requested from the examiner as to additional functional loss the Veteran experienced during his flare-ups.  In July 2013, the QTC examiner responded that "the Veteran has no additional limitation due to pain."  However, as that finding is not responsive to the question asked, the extent to which the Veteran's right knee disability flare-ups impact his range of motion remains in question.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board is remanding for an additional VA examination of the right knee.  

The Board also finds that the claim of entitlement to TDIU is inextricably intertwined with the pending issue of the propriety of the reduction of a rating for service-connected sleep disorder from 30 percent to 10 percent, effective November 1, 2012, and the claim for an increased rating for a right knee disability, because an allowance of those claims could change the outcome of the TDIU claim.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issue of the propriety of the reduction of a rating for a sleep disorder from 30 percent to 10 percent, effective November 1, 2012.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise who has not previously examined the Veteran.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  The examiner should set forth all current complaints and findings pertaining to the Veteran's right knee disability.  Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  With regard to the Veteran's described flare-ups of pain, the examiner must offer an opinion as to whether, during any period of the appeal, pain could significantly limit functional ability during flare-ups or when the body part is used repeatedly over a period of time.  That determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  State what impact, if any, the Veteran's right knee disability has on his occupational functioning and daily living.

3.  Then, readjudicate the claims for an increased rating for a right knee disability and entitlement to TDIU prior to January 28, 2013.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


